United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52168 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (Name of small business issuer in its charter) Delaware 20-3208390 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-23 Item 4: Controls and Procedures 24 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS AMERICA PUBLIC #15-2006(B) L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 300 $ 1,405,200 Accounts receivable-affiliate 3,753,200 5,499,600 Short-term hedge receivable due from affiliate 1,716,200 4,891,100 Total current assets 5,469,700 11,795,900 Oil and gas properties, net 47,326,900 50,453,200 Long-term hedge receivable due from affiliate 1,197,300 3,069,600 $ 53,993,900 $ 65,318,700 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 39,800 $ 22,200 Short-term hedge liability due to affiliate 25,700 433,900 Total current liabilities 65,500 456,100 Asset retirement obligation 4,659,400 4,458,800 Long-term hedge liability due to affiliate 305,800 390,300 Partners’ capital: Managing general partner 12,224,000 15,496,500 Limited partners (14,772.60 units) 37,180,500 43,512,500 Accumulated other comprehensive (loss) income (441,300 ) 1,004,500 Total partners' capital 48,963,200 60,013,500 $ 53,993,900 $ 65,318,700 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 2,411,700 $ 5,414,100 $ 8,537,000 $ 22,237,200 Interest income 300 2,400 1,100 11,400 Total revenues 2,412,000 5,416,500 8,538,100 22,248,600 COSTS AND EXPENSES Production 1,062,700 997,700 3,526,700 4,645,400 Depletion 910,700 2,675,200 3,097,800 12,047,900 Accretion of asset retirement obligation 66,800 60,800 200,600 164,800 General and administrative 136,600 127,900 383,500 422,200 Total expenses 2,176,800 3,861,600 7,208,600 17,280,300 Net earnings $ 235,200 $ 1,554,900 $ 1,329,500 $ 4,968,300 Allocation of net earnings: Managing general partner $ 187,000 $ 1,016,500 $ 915,100 $ 3,903,900 Limited partners $ 48,200 $ 538,400 $ 414,400 $ 1,064,400 Net earnings per limited partnership unit $ 3 $ 36 $ 28 $ 72 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 15,496,500 $ 43,512,500 $ 1,004,500 $ 60,013,500 Participation in revenues and expenses: Net production revenues 1,665,900 3,344,400 — 5,010,300 Interest income 400 700 — 1,100 Depletion (557,000 ) (2,540,800 ) — (3,097,800 ) General and administrative (127,500 ) (256,000 ) — (383,500 ) Accretion of asset retirement obligation (66,700 ) (133,900 ) — (200,600 ) Net earnings 915,100 414,400 — 1,329,500 Other comprehensive loss — — (1,445,800 ) (1,445,800 ) Asset contributions 108,300 — — 108,300 Working interest adjustment (473,200 ) 473,200 — — Distributions to partners (3,822,700 ) (7,219,600 ) — (11,042,300 ) Balance at September 30, 2009 $ 12,224,000 $ 37,180,500 $ (441,300 ) $ 48,963,200 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #15-2006(B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 1,329,500 $ 4,968,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 3,097,800 12,047,900 Non-cash loss on derivative value 3,108,700 — Accretion asset retirement obligation 200,600 164,800 Decrease in accounts receivable – affiliate 1,746,400 2,536,600 Increase (decrease) in accrued liabilities 17,600 (800 ) Net cash provided by operating activities 9,500,600 19,716,800 Cash flows from investing activities: Sale of equipment 136,800 — Net cash provided by investing activities 136,800 — Cash flows from financing activities: Distributions to partners (11,042,300 ) (20,723,300 ) Net cash used in financing activities (11,042,300 ) (20,723,300 ) Net decrease in cash and cash equivalents (1,404,900 ) (1,006,500 ) Cash and cash equivalents at beginning of period 1,405,200 2,680,200 Cash and cash equivalents at end of period $ 300 $ 1,673,700 Supplemental schedule of non-cash investing and financing activities: Assets contributed by (returned to) managing general partner: Tangible equipment $ 83,200 $ 295,300 Lease costs — (400 ) Intangible drilling costs 25,100 (1,928,100 ) $ 108,300 $ (1,633,200 ) The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #15-2006 (B) L.P. (the "Partnership") is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 4,133 subscribers to units as Limited Partners. The Partnership was formed on May 9, 2006 to drill and operate gas wells located primarily in western Pennsylvania, Ohio and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any material subsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-K for the year ended December 31, 2008. The results of operations for the three months and nine months ended September 30, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the SEC. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. The Partnership’s financial statements are based on a number of significant estimates, including revenue and expense accruals, depletion, fair value of derivative instruments and the probability of forecasted transactions. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2009 and December 31, 2008, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. 7 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Partnership generally sells natural gas and crude oil at prevailing market prices.Revenue is recognized when produced quantities are delivered to a custody transfer point, persuasive evidence of a sales arrangement exists, the rights and responsibility of ownership pass to the purchaser upon delivery, collection of revenue from the sale are reasonably assured and the sales price is fixed or determinable.Revenues from the production of natural gas and crude oil in which the Partnership has an interest with other producers are recognized on the basis of the Partnership’s percentage ownership of working interest or overriding royalty. Generally, the Partnership’s sales contracts are based on pricing provisions that are tied to a market index, with certain adjustments based on proximity to gathering and transmission lines and the quality of its natural gas. Because there are timing differences between the delivery of natural gas and oil and its receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables at September 30, 2009 and December 31, 2008 of $2,166,500 and $3,959,600, respectively, which are included in accounts receivable on the Partnership’s Balance Sheets. Oil and Gas Properties The Partnership follows the successful-efforts method of accounting for oil and gas producing activities. Oil and gas properties are recorded at cost.Depletion is determined on a field-by-field basis using the units-of-production method for well and related equipment costs based on proved developed reserves associated with each field. Depletion rates are determined based on reserve quantity estimates and the capitalized costs of developed producing properties.In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of the property are capitalized. Oil is converted to gas equivalent basis (“Mcfe”) at the rate one barrel equals 6 thousand cubic feet (“Mcf”). Upon the sale or retirement of a complete field of a proved property, the cost is eliminated from the property accounts, and the resultant gain or loss is recorded in operations. Upon the sale or retirement of an individual well, the net book value is credited to accumulated depletion. Oil and gas properties consist of the following at the dates indicated: September 30, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 4,196,500 $ 4,196,500 Wells and related equipment 182,991,000 183,019,500 187,187,500 187,216,000 Accumulated depletion (139,860,600 ) (136,762,800 ) $ 47,326,900 $ 50,453,200 8 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Oil and Gas Properties and Long-Lived Assets The Partnership’s oil and gas properties are reviewed for impairment annually or whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. Oil and gas properties are reviewed for potential impairments at the lowest levels for which there are identifiable cash flows. The review of the Partnership’s oil and gas properties is done on a field-by-field basis by determining if the historical cost of proved properties less the applicable accumulated depletion and abandonment is less than the estimated expected undiscounted future cash flows. The expected future cash flows are estimated based on the Partnership’s plans to continue to produce and develop proved reserves. Expected future cash flow from the sale of production of reserves is calculated based on estimated future prices. The Partnership estimates prices based upon current contracts in place, adjusted for basis differentials and market related information including published futures prices.
